IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,385-01


                 EX PARTE WILLIAM CHRISTOPHER LLOYD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 68,452-A IN THE 27th DISTRICT COURT
                                FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to seven years’ imprisonment. Applicant’s appeal was dismissed

for want of jurisdiction. Lloyd v. State, No. 03-11-00638-CR (Tex. App.—Austin, delivered

November 16, 2011, no pet.).

        Applicant contends that he was deprived of his meaningful right to a direct appeal through

no fault of his own. Specifically, the Applicant alleges that a clerical error in the record resulted in

his appeal being dismissed for want of jurisdiction.
                                                                                                      2

          The trial court has entered findings of fact and conclusions of law that a clerical error was

made in this case and recommends that relief be granted. We find that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 68,452-A from

the 27th District Court of Bell County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     May 8, 2013
Do not publish